         Case 1:15-cv-01153-AT-BCM Document 101 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               05/11/2020
    JANET PRUTER, et al.,
                Plaintiffs,                         15-CV-1153 (JGK) (BCM)
    -against-
                                                    ORDER RESCHEDULING
    LOCAL 210, INTERNATIONAL                        SETTLEMENT CONFERENCE
    BROTHERHOOD OF TEAMSTERS,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The parties in this case having failed to discuss settlement with one another until May 7,
2020; plaintiffs having failed to present a good faith (or any) settlement demand to defendant
during that discussion, or at all; and plaintiff thereafter having failed to submit its required
confidential settlement letter or acknowledgment form to the Court in advance of the settlement
conference long scheduled for May 14, 2020;

         It is hereby ORDERED that the settlement conference is ADJOURNED to June 3, 2020,
at 2:15 p.m. All other provisions of the Order Scheduling Settlement Conference (Sched. Order)
(Dkt. No. 91) remain in effect, including the requirements that, no later than one week prior to the
rescheduled conference (that is, no later than May 27, 2020): (i) the parties conduct "at least one
good-faith settlement discussion," (ii) each party convey to each opposing party "at least one good-
faith settlement demand or offer," (iii) any defendant that intends to assert an inability to pay what
might otherwise be considered a reasonable settlement amount produce documents to plaintiffs'
counsel sufficient to evidence their financial status, (iv) each party submit a confidential settlement
letter to chambers by email, containing the updated status of the parties' settlement negotiations to
date, as well as any other information likely to be helpful to the settlement process, and (v) each
party submit an acknowledgment form to chambers by email, and serve it on all other parties,
identifying the individuals who will attend the settlement conference. Sched. Order ¶¶ 2-5.

        The Court notes that plaintiffs failed to comply with three of the five requirements listed
above in advance of the originally scheduled May 14 conference. 1 Moreover, although plaintiffs
may have had a good reason for their failure to make a settlement demand (according to defendant,
plaintiffs' counsel explained on May 7, 2020 that he could not present a settlement demand until
he received damages-related documents from the pension fund, the production of which has been
held up by the COVID-19 pandemic and the public health measures put in place to combat the
spread of the disease), they made no effort to advise the Court of the difficulty and made no request,
to adjourn the conference. See Sched. Order ¶ 7 (requests to adjourn or reschedule the settlement
conference must be made by letter-motion "as soon as the need for the adjournment . . . arises and
in any event at least one week (seven calendar days) before the scheduled conference").

1
  In addition, it appears that defendant failed to comply with the requirement that it serve its
acknowledgment form (though not its confidential settlement letter) on all parties. See Sched. Ord.
¶¶ 3-4.
      Case 1:15-cv-01153-AT-BCM Document 101 Filed 05/11/20 Page 2 of 2



        Any future noncompliance with this Court's orders, including the Scheduling Order, may
result in sanctions pursuant to, inter alia, Fed. F. Civ. P. 16(f).

        Unless the Court orders otherwise, the June 3, 2020 settlement conference will be held
telephonically. The Court's teleconferencing facilities permit both joint and breakout sessions. To
attend the conference, the parties are directed to call (888) 557-8511 a few minutes before 2:15
p.m. and enter the access code 7746387, as well as the security code that the Court will provide to
maintain the confidentiality of the conference. The security code will be emailed to counsel once
the Court has received the parties' settlement letters and acknowledgement forms.

Dated: New York, New York
       May 11, 2020
                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
